﻿The Ukrainian delegation would like to join in addressing congratulations to Mr. von Wechmar on his election to the position of President of the thirty-fifth session of the General Assembly. I am convinced that under his presidency the Assembly will deal successfully with the burning issues before it.
111.	We note with satisfaction that the family of the United Nations has now become still bigger. After their successful struggle against racism, the people of Zimbabwe have won their independence. We also welcome Saint Vincent and the Grenadines to the United Nations.
112.	In a few weeks’ time, on 24 October, it will be 35 years since the Charter entered into force. During that period mankind has lived through many trials and tribulations. In the course of the complex and at times controversial development of the historical process there have been, along with indisputable successes achieved by the forces of peace and progress in strengthening international security, repeated manifestations of the imperialist policy of diktat, the whip-ping up of tension, interference in the internal affairs of States and the unleashing of military conflicts. Yet, whatever the course developments followed, the most outstanding achievement of this period has been the demonstration of the fact that it is possible to break the tragic cycle in which peace is only a short breathing-space between world wars.
113.	The 1970s have left their mark in world history. Without exaggeration it can be said that this past decade has been most productive in terms of the transition from confrontation to co-operation on terms of equality among States with different social and economic systems. During this period, as a result of efforts by countries in the socialist community and other peoples and States genuinely seeking to preserve peace, the policy of peaceful coexistence has been strengthened and has begun to take on real meaning. Moreover, the process of detente has gained momentum, and favourable conditions have been created for the solution of pressing problems.
114.	Recently, however, the international situation has worsened. Leaders of the countries of the North Atlantic Treaty Organization [NATO], and of the United States in particular, have directed their foreign policy towards under-mining detente and ensuring military superiority over the socialist community.
115.	The well-known NATO decision on a large-scale and long-term increase in military budgets and the plans to deploy in Western Europe new American nuclear missiles testify specifically to that. The United States has frozen the ratification of the SALT II Treaty and at the same time adopted a "new nuclear strategy" which makes the real danger of the unleashing of a thermonuclear war immeasurably greater, for it is based on the concept that a "limited nuclear war" is possible.
116.	The partnership between those in militaristic and reactionary quarters in the West and Beijing, hegemonists who are seeking a further build-up of tension to achieve their chauvinistic great-Power designs has a negative impact on international relations.
117.	Consequently we are compelled to state that the thirty-fifth session of the General Assembly is taking place in a very complicated international situation.
118.	The Government of the Ukrainian SSR feels that today, more than ever, the United Nations must concentrate its efforts on preventing and eliminating threats to peace, strengthening detente in the political, military and other fields and adopting concrete measures to limit the arms race and achieve disarmament.
119.	As was emphasized in a statement on 30 August at Alma-Ata by Leonid Ilyich Brezhnev, General Secretary of the Central Committee of the Communist Party of the Soviet Union, President of the Presidium of the Supreme Soviet of the USSR: "For States and peoples today, no task is more pressing than to prevent the imperialist policy of positions of strength displacing detente, and the spiral of the arms race gaining greater and more highly dangerous speed".
120.	The Soviet Union and the socialist community have advanced a broad programme of measures to strengthen peace, end the arms race and achieve disarmament. Guided by the programme for the further struggle for peace and international co-operation and for the freedom and independence of peoples, which was adopted by the Twenty-fifth Congress of the Communist Party of the Soviet Union, the USSR has put forward in the United Nations far- reaching proposals offering realistic approaches to a solution of the crucial problems of today. These initiatives have been supported and approved by the General Assembly.
121.	The documents adopted at the meeting on 14 and 15 May of the Political Consultative Committee of the States Parties to the Warsaw Treaty, imbued with an awareness of the historic responsibility for the destinies of peace, contain, inter alia, a proposal for an early convening of a meeting at the highest level of leaders of States from all continents , The socialist countries are convinced that, despite the aggravation of the situation brought about by the actions of imperialist circles, there nevertheless do exist socio-political forces capable of preventing any slippage towards a new cold war, of ensuring normal peaceful coexistence among States with different social systems, and of averting the threat of a world thermonuclear conflict, and objective possibilities of doing all this. This conviction is shared by all the Soviet people and by the working people of the Ukrainian SSR who fully support the Leninist foreign policy line of the Soviet State.
122.	In their desire to strengthen international security the socialist countries are stepping up their struggle for detente, for ending the arms race and for disarmament and we call upon other States to do likewise.
123.	The proposal entitled "Urgent measures for reducing the danger of war", submitted by Andrei Gromyko, member of the Politburo of the Central Commit-tee of the Communist Party of the Soviet Union and Minister for Foreign Affairs of the USSR, serves to confirm the constructive approach to the main problems of the world today.
124.	The Ukrainian delegation fully supports that proposal.
125.	Urgent measures to be implemented include the prevention of the expansion of existing military alliances or the creation of new ones; the cessation, as of 1 January 1981, of the build-up of armed forces and conventional armaments by all States and primarily by the permanent members of the Security Council and the countries which have military agreements with them; the strengthening of security guarantees for non-nuclear States; and the renunciation by all nuclear Powers of all nuclear explosions for one year. All of this would certainly have a restraining effect on the growing danger of war, would contribute to reducing tension in inter-State relations and would serve as a good basis for reaching agreement on the most pressing problem of strengthening peace and international security.
126.	The Soviet Union and the countries of the socialist community have submitted for negotiation, in particular in the General Assembly, several specific proposals covering a broad spectrum of measures for disarmament, some partial and some very radical. They are dealt with in detail in the USSR memorandum entitled "Peace, disarmament and international security guarantees" . The Ukrainian SSR believes that the speedy implementation of those proposals is a major task facing the Assembly at this session.
127.	We attach primary importance to ending the nuclear arms race, which creates the greatest threat to universal peace and the very survival of civilization. Despite the tremendous complexity of the problem, we believe mankind can halt the unbridled build-up of nuclear potential. The Ukrainian SSR favours the immediate initiation of effective talks to end the production of all types of nuclear weapons, gradually to reduce their stockpiles and then to eliminate them completely.
128.	Another pressing matter is completing the tripartite talks on the complete and general prohibition of nuclear- weapon tests. In the interests of reaching a mutually acceptable agreement on this issue, the Soviet Union has taken important steps to meet its partners in the talks halfway. Yet I must note with concern that the United States and the United Kingdom are clearly protracting the negotiations, often reneging on the proposals they themselves put forward.
129.	The Ukrainian SSR believes that nuclear disarmament should be accompanied by the strengthening of political and international legal guarantees for the security of States, and this includes the drafting and conclusion of a world treaty on the non-use of force in international relations.
130.	Alongside the most destructive type of arms- nuclear weapons—chemical weapons, an extremely dangerous means of mass annihilation, have been in existence for many decades. Moreover, the United States has expanded production of chemical war agents while actively developing and testing new varieties of these lethal weapons. We strongly advocate an immediate ban on the development, production and stockpiling of such chemical weapons and the destruction of their stockpiles. The socialist countries, including the Ukrainian SSR, have made their contribution to drafting a relevant international convention. We appeal to all States to make an energetic effort to complete the drafting of this international legal instrument as soon as possible.
131.	The Ukrainian SSR has consistently advocated banning the production of new types and systems of weapons of mass destruction. Of particular relevance today is the prevention of the development and deployment of the neutron weapon. The drafting of a convention banning radiological weapons must also be completed.
132.	It has frequently been stated from this very rostrum that the arms race represents a heavy burden for mankind. While creating a threat to universal peace, it also consumes enormous material and intellectual resources that could more properly be used to raise the standard of well-being of peoples and overcome the economic backwardness of developing countries.
133.	The problem of streamlining international co-operation to preserve the environment and nature on this planet has become particularly urgent today. The consideration at this session of the Soviet proposal [see A/35/194] for the inclusion of an item entitled "Historical responsibility of States for the preservation of nature for present and future generations" on the agenda of this session will certainly serve that objective. Our delegation believes that primary attention should be devoted to the nefarious consequences of the arms race for environmental protection.
134.	The struggle for a peaceful future for peoples, for strengthening international security should be conducted in all directions.
135.	The Ukrainian SSR attaches paramount importance to strengthening security in Europe. In recent years there have been extensive and strenuous efforts to implement agreements reached at the Conference on Security and Cooperation in Europe which was held at Helsinki in 1975. The USSR and countries of the socialist community are playing an active role here. The basic approach they take in European affairs and world politics as a whole is to continue and deepen detente, to flesh it out with effective measures in the field of military detente and to develop equal co-operation and strengthen security.
136.	A specific example of that policy is the Soviet proposal to start talks on limiting medium-range nuclear missile arms in Europe simultaneously in organic relationship to the question of United States forward-based nuclear systems in the region.
137.	Much remains to be done to ensure stable peace and security in Europe. It is important, in particular, that the forthcoming second review session of the Conference at Madrid be held in a constructive spirit and be crowned with positive results and that a conference be convened on military detente and disarmament in Europe.
138.	Strengthening peace and security is in the interests of the peoples of all continents. As has frequently been noted at this session of the General Assembly, there are now several hotbeds of conflict that have emerged as a result of imperialist and militaristic actions. Their elimination would certainly be facilitated by the proposal submitted by the socialist countries on limiting and reducing the level of military presence and military activities in the relevant region, be it the Atlantic, Indian or Pacific Oceans, the Mediterranean Sea or the Persian Gulf.
139.	Attempts are being made to step up tension in the Caribbean. We declare from this rostrum our solidarity with socialist Cuba, which continues to be subjected to pressure by United States imperialist circles.
140.	Recently the situation in the Middle East has become still more explosive. The separate talks conducted on the basis of the Camp David accords cannot bring about a settlement of the conflict. Israel has been expanding the network of its settlements in occupied lands and in a recent brazen move it proclaimed Jerusalem to be its "eternal capital", a move quite properly condemned by the Security Council in its resolution 478 (1980).
141.	At the seventh emergency special session on the question of Palestine, the General Assembly stressed that the key to a comprehensive settlement in the region lies in granting the Arab people of Palestine the right to self-determination up to and including the creation of their own State. Such a settlement would require the withdrawal of Israeli troops from all Arab territories occupied in 1967, including East Jerusalem, and ensuring the sovereignty and security of all the States of the region. All parties concerned should participate in the settlement, including the Arab people of Palestine, with the PLO as its sole and legitimate representative. Other problems of the region also require political settlement by peaceful means.
142.	A tense situation has been created around Afghanistan, which pursues a policy of non-alignment. An undeclared war inspired and directed by the United States of America and China is being waged against that country. Attempts are being made to strangle the Afghan revolution and to turn Afghanistan into a staging area, threatening the Soviet Union and the peace-loving independent countries of the East. The Government of Afghanistan has put forward a proposal for a political settlement of the situation. Essentially it calls for a complete and guaranteed cessation of all forms of hostile activities against the Government and people of Afghanistan. It is now up to those who brought about the tense situation in that region to respond. As to the introduction of the so-called Afghan question in the agenda of this Assembly, we consider it to be gross interference in the internal affairs of the Afghan people.
143.	The United States and China have recently been seeking to aggravate further the situation in South-East Asia. We fully support the programme for the normalization of the situation in the region submitted by Viet Nam, Laos and the People's Republic of Kampuchea.
144.	The Ukrainian SSR advocates the peaceful reunification of Korea on a democratic basis without foreign interference and the withdrawal of foreign troops from South Korea. Recent events in South Korea confirm the urgency of that demand and make still more pressing implementation of General Assembly resolution 3390 A and B (XXX).
145.	Attempts to revive the cold war are inseparably linked to a new offensive against human rights and to massive violations of the rights of working people in capitalist countries. The United States has not ratified the International Covenants on Human Rights, and it is in fact in the United States that those rights are most blatantly flouted. This year alone massive reprisals have been taken against participants in actions to defend the rights of black people in Miami and other cities of the United States. American arms are used to suppress human rights in Chile, Bolivia and El Salvador, and some United States allies are not lagging far behind. The Government of Great Britain has been taking punitive measures in Northern Ireland, accompanied by the use of torture and other inhumane treatment. With the connivance of the authorities, pro-Nazi forces and organizations are rearing their ugly heads in a number of Western European countries. Does that not constitute the flouting of the well-known principles of the Helsinki agreements, which representatives of capitalist countries defend in their speeches?
146.	Human rights are grossly and extensively violated in the Arab territories occupied by Israel. South Africa persists in its infamous policy and practice of apartheid, while racist excesses continue in Namibia. All this is taking place with the obvious connivance of the leading imperialist Powers, whose co-operation with South Africa and Israel is in fact the main obstacle to ending those crimes against humanity.
147.	Socialism ensures human rights—not only in words but in deeds. In our Republic they are guaranteed by the provisions of the new Constitution of the Ukrainian SSR. My delegation can state with satisfaction that our Republic's reports regarding compliance with international conventions and the International Covenants on Human Rights have been recognized by the Committee on Human Rights and the Economic and Social Council as comprehensive and consistent with the requirements of international agreements.
148.	Twenty years ago the General Assembly, acting on the initiative of the Soviet Union, adopted the Declaration on the Granting of Independence to Colonial Countries and Peoples, an important instrument in the struggle against colonialism.
149.	However, in order to ensure the complete elimination of the vestiges of that shameful system, to grant independence to the peoples of Namibia, Micronesia and other colonial Territories, and finally to eradicate apartheid and racial discrimination, it will be necessary to overcome the resistance of neo-colonialists and imperialists and to strengthen the unity of action of peoples fighting against colonialism in all its manifestations.
150.	The working people of the Soviet Ukraine, a republic of 50 million inhabitants, along with all Soviet people, support .national liberation movements, contribute to the strengthening of the statehood of newly independent countries, and protect their sovereignty against the intrigues of imperialist mercenaries and the agents of monopolies.
151.	The final collapse of colonialism and the attainment of full independence by the developing countries are closely linked to the struggle for economic liberation from imperial-ism and the sway of foreign monopolistic capital, primarily transnational corporations.
152.	My delegation would emphasize that the current attempt of the United States to revive the cold war seriously undermines the prospects of economic co-operation among States. Today the United States and its allies are resorting to economic blockades, sanctions, trade embargoes and financial boycotts; they are freezing foreign assets and reneging on obligations entered into in respect of the development of relations in the economic, scientific and technological fields. Those actions are in violation of the Charter and international law, and they are in conflict with the progressive provisions of the Declaration and Programme of Action on the Establishment of a New International Economic Order and the Charter of Economic Rights and Duties of States.
153.	The imperialist policy of the West is reflected in the deliberate procrastination in talks on restructuring international economic relations on a democratic and equitable basis and in the desire to side-track us from the truly urgent economic problems. That was once again demonstrated most vividly at the eleventh special session of the General Assembly, on economic problems.
154.	The Ukrainian SSR is taking an active part in the foreign economic relations of the Soviet State, and it makes a tangible contribution to the development of the economic, scientific and technical co-operation of the USSR with fraternal socialist countries and developing countries. We consistently advocate extensive business-like relations with all interested States on an equal, non-discriminatory and mutually beneficial basis.
155.	We are now completing our tenth five-year plan. The forthcoming Twenty-sixth Congress of the Communist Party of the Soviet Union will be marked by new achievements, and the Twenty-sixth Congress of the Ukrainian Communist Party will sum up the results achieved. During the current five-year period the economic potential of our society has grown immeasurably, and our social, political and ideological unity has become still stronger. A major stride forward has been taken in raising the living standards of our people and also in education and culture.
156.	As V. Shcherbitsky, member of the Politbureau of the Central Committee and First Secretary of the Central Committee of the Communist Party of the Ukraine, has emphasized, "our objectives are clear, and they are noble—namely, durable peace, security and mutually beneficial cooperation—and we shall persistently work for their realization".
157.	Our Government believes that the thirty-fifth session of the Assembly should become an important milestone in intensification of the struggle of peoples to reduce the danger of war, to eliminate tension, to preserve detente as the leading trend in international relations, and to strengthen peace and the security of peoples.
